THE COURT.
The application for a review by this court of the proceedings of the Industrial Accident Commission of the state of California states no ground upon which this court is authorized to entertain the same. The grounds stated,—namely, that the findings of the commission are not sustained by the evidence, and that the applicant has discovered new evidence material to him, are grounds upon which the commission itself may grant a rehearing (Workmen’s Compensation Act, sec. 82), but the courts are restricted to the grounds stated in section 84 of said act.
The application for a writ is denied for these reasons.